MEMORANDUM OPINION
 
No. 04-10-00715-CV
 
Frank J. GARCIA,
Appellant
 
v.
 
Lorraine D. GARCIA,
Appellee
 
From the 166th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-16642
Honorable Janet P.
Littlejohn, Judge Presiding
 
PER CURIAM
 
Sitting:                     Karen Angelini, Justice
Sandee Bryan
Marion, Justice
                     Phylis
J. Speedlin, Justice
 
Delivered and
Filed:  December 8, 2010
 
DISMISSED
 
Appellant has filed a
motion to dismiss this appeal. The motion contains a certificate of service to
appellee, who has not opposed the motion. Therefore, we grant the motion and
dismiss the appeal. See Tex. R.
App. P. 42.1(a). Costs of appeal are taxed against appellant. See id.
42.1(d).
                                                                          PER
CURIAM